SSS:AB
F#2018R01920

UNITED sTATEs DISTRICT coURr
EASTERN DIsTRiCT o_F NEW YonK

--------------------------- X ‘ To BE FILED UNDER sEAL
UNITEDSTATESOFAix/LBRICA AFFIDAVIT AND

coMPLAINT IN sUPPoRr

_against- . oF AN APPLICATIoN FoR

AN ARREST WARRANT
KHAWA]A MUHAMMAD FAROOQ, ‘

(T. 18, U.S.C., §§ 875(0), 875(d),
Defendant. 2261A(2))

--------------------------- X 19-MJ-70
EASTERN DISTRICT OF NEW YORK, SS:

ELISABETH WHEELER, being duly sworn, deposes and states that she is a
Special Agent with the Federal Bureau of Investigation, duly appointed according to law and
acting as such.

On or about and between April 2018 and January 28, 2019, within the Eastem
District of New York and elsewhere, the defendant KHAWAJA MUHAMMAD FAROOQ
did knowingly and intentionally transmit in interstate and foreign commerce communications
containing a threat to injure the person of another, to wit, threats that would result in the death
or serious bodily injury of JANE DOE, whose identity is known to the affiant

(Title l'8, United States Code, Section 875(c))

On or about and between April 2018 and January 28, 2019, Within the Eastem

District of New York and elsewhere, the defendant KHAWAJA MUHAMl\/LAD FAROOQ

did knowingly, and with the intent to extort from any person a thing of Value, transmit in

interstate and foreign commerce communications containing a threat to injure the reputation

of a person of another, to wit, threats to injure the reputations of JANE DOE and JOHN DOE,
whose identity is known to the affiant
(Title 18, United States Code, Section 875(d))

On or about and between Apri12018 and January 28, 2019, within the Eastern
District of New York and elsewhere, the defendant KHAWAJA MUHAMMAD FAROOQ,
with the intent to harass and cause substantial emotional distress to a person in another country,
to wit: JANE DOE, did knowingly and intentionally use the mail, an interactive computer
service and a facility of interstate commerce to engage in a course of conduct that caused
substantial emotional distress to JANE DOE.

(Title 18, United States Code, Section 2261A(2))/

The source of your deponent’s information and the grounds for her belief are as
follows:

1. I am a Special Agent with the F ederal Bureau of Investigation (“FBI”)
and have been since 2012. I am currently assigned to the Violent Crimes Task Force. In that
position, 1 have had significant training and experience investigating a wide range of crimes
v involving violence and threats of violence, including threats made by telephone, online, and
through other electronic means. I have also interviewed JANE DOE and JOI-IN DOE who are
discussed 'b:elow. The information in this Complaint comes from, among other things, my
personal involvement in the investigation, a review of draft translations of documents and
electronic communications that JANE DOE and JOI-]N DOE provided, reports of Witness
interviews and conversations with other law enforcement officers Unless specifically
indicated, all conversations and statements described in this affidavit are related in sum and

substance and in part only. Because the purpose of this Complaint is to set forth only those

facts necessary to establish probable cause to arrest, I have not described all of the relevant
facts and circumstances of which I am aware.

2. In August 2018, JANE DOE and a member of her family, JOHN DOE,
approached FBI agents in Pakistan to report internet harassment that JANE DOE, who lives in
Pakistan, believed could result in her death from a male acquaintance, the defendant
KHAWAJA MUHAWAD FARooo, who resides in Brookiyn, New York.

3. JANE DOE met the defendant KHAWAJA MUHAMMAD FAROOQ d
in late 2013 When she traveled to the United States for business and they maintained contact
when JANE DOE returned to Pakistan. JANE DOE and FAROOQ eventually began a
romantic relationship and created various email and social networking accounts whose
passwords they shared so they could communicate between Brooklyn, New York (where
FAROOQ resides) and Pakistan (where JANE DOE resides). Among these accounts are email
address “noreench@mail.com” (the “SUBIECT EMAIL ACCOUNT l”) and Skype account
“Noreen1568” (the “SUBJECT SKYPE ACCOUNT 1”). Additionally, FAROOQ used other
accounts of his own to communicate with JANE DOE, “khawajamfarooq@yahoo.com” (the
“SUB.TECT EMAIL ACCOUNT 2”) and Skype account “Jimy” (the “SUBIECT SKYPE
ACCOUNT. 2”). FARO()Q communicated with JOHN DOE via a WhatsApp account, (347)
554-3864 (the “SUBJECT WHATSAPP ACCOUNT”). These accounts are referred to
collectively as the “SUBJECT ACCOUNTS.”

4. In 2016, the defendant KHAWAJA MUHAMMAD FAROOQ sought
permission of JAl\IE DOE’s family to marry her after he separated from his wife in New York.
JANE DOE’s family refused permission JANE DOE ended the relationship with FAROOQ

in late 2016 or early 2017. FAROOQ then sent people to JANE DOE’s workplace to find her

and to ask her.to contact him again. FAROOQ also continued to send JANE DOE emails and
text messages using the SUBJECT ACCOUNTS.

5. In early 2018, .TANE DOE and her work colleagues received text
messages and emails from the defendant KHAWAJA MUHAMMAD FAROOQ asking that
JANE DOE speak to FAROOQ. JANE DOE told her colleagues to reply that she had left her
employment FAROOQ then sent JANE DOE perfume through the mail and emailed one of
her work colleagues to ask if JANE DOE received this package. FAROCQ sent the colleague
a screenshot of this package. This screenshot also showed other photographs saved on
FAROOQ’s camera roll, including a photograph of JANE DOE that was surreptitiously taken
when she had previously chatted with FAROOQ over Skype. Also visible on the camera roll
was a photograph of JANE DOE’s work colleague that was available over the internet.

6. Later that day, a colleague called JANE DOE and told her that the
defendant KHAWAJA MUHAMMAD FAROOQ asked JANE DOE to look at pictures on a
Skype account designated “noreenchaudry.” When JANE DOE logged into that account, she
saw sexually explicit pictures of herself that Were surreptitiously taken as screenshots during
her prior intimate skype conversations with FARooQ. FARooQ told JANE DoE to eau her
or else he would send these compromising pictures to JOHN DOE, her family and villagers.
JANE DOE is from a small, conservative village in Pakistan in which women may be killed
or physically harmed if they bring disrespect upon their family or clan. JANE DOE believed
that disclosure of these images could result in her death for bringing dishonor upon her family.
JANE DOE has explained that, culturally, in parts of Pakistan, including her home village,
honor is more important than life. JANE DOE knows that her village has experienced three to

four honor killings. JANE DOE explained that FAROOQ is aware of the potential harm that

could befall her if these images or other videos are disclosed because she had previously
discussed her background, her family’s honor and honor killings With FAROOQ. JANE DOE
has further explained that FAROOQ’s threats and the conduct described herein have caused
her substantial emotional distress and fear.
7. In late March of 2018, JOHN DOE, Who is the brother-in-law of JANE
DOE, began monitoring the shared accounts on behalf of and with the permission of JANE
DOE. JOHN DOE logged into one of the shared Skype accounts and saw sexually explicit
pictures of JANE DOE, which JOHN DOE downloaded. When he logged into the Skype
account at a later date, those pictures had been deleted. On March 27, 2018, the defendant
KHAWAJA MUHAMMAD FAROOQ began to communicate directly with JOHN DOE on
JOHN DOE’s cellular telephone through the WhatsApp application Via the SUBJECT
WHATSAPP ACCOUNT.
8. In April 2018, the defendant KHAWAJA MUHAMMAD FAROOQ
using the SUBJECT SKYPE ACCOUNT 2 wrote to the SUBJECT SKYPE ACCOUNT l,
addressing JANE DOE, stating in substance and in part:
Don’t treat anyone like a dog. When a dog becomes
crazy, it bites and its poisonous bite can kill a
person...You treated me less than a dog. You stopped
answering my calls and refused to talk to me. You
gave my gift to the clerk. You treat a man like a dog.
You would not have listened to me, if I had not saved
all your pictures
9. JANE DOE then took a leave of absence from her employment and
returned to her home village Where she remained isolated for some time. The defendant

KHAWAJA MUHAN[MAD FAROOQ continued to attempt to contact her over her work

email address and her new cellular telephone number, which she had not given FAROOQ.

When he could not reach her, FAROOQ contacted her Work colleagues, JOHN DOE and JANE
DOE’s elder brothers, among others. FAROOQ also sent photographs of JANE DOE to her
boss and another work colleague and explained the intimate nature of their relationship
' A10. on june 24, 2018, the defendant KHAWAJA MUHAMMAD

FAROOQ\, using the SUBJECT WHATSAPP ACCOUNT, had a WhatsApp chat with JOHN
DOE, in which FAROOQ said in reference to JANE DOE, “If she destroyed my life, I’ll
destroy her life as well.” FAROOQ also explained, in substance, that although he was in the
United States, he Was “in contact with [people] in [JANE DOE’s] area and know[s] everything
that is going on there.” JANE DOE indicated that her family believed that there was a person
in her family’s village reporting to FAROOQ. JANE DOE also reported that she learned from
her co-workers that FAROOQ sent people to her workplace to ask her co-workers about her.
One of these people approached JANE DOE at work and asked her to call FAROOQ.

ll. Later on June 24, 2018, the defendant KHAWAJA MUHAMMAD
FAROOQ explained to JOHN DOE that if FAROOQ cannot “have” JANE DOE, “she will be
ruined as well” and that if JOHN DOE tried to keep them apart, JOHN DOE “would be ruined
as well.” `FAROOQ also noted that there are “thousands” of “proofs,” referring, on information
and belief, t_o compromising photographs and videos li`AROOQ has of JANE DOE and that
“this case will go to the Supreme Court and the Sharia Court” in Pakistan. Aiter JOHN DOE
stated that this is blackmail, FAROOQ explained that this is just proof of their relationship and
asked who will marry JANE DOE knowing that she lived with FAROOQ for three months and
had intimate relations with him.

12. ln addition to communicating with JOHN DOE, the defendant

KHAWAJA MUHAl\/.[MAD FAROOQ also contacted JANE DOE’s colleagues to elicit

communication from JANE DOE, Among FAROOQ’s statements to JOHN DOE and JANE
DOE’s colleagues are threats to send the intimate screenshots of JANE DOE to anyone she
marries in the future. One of those emails, sent on September 6, 2018, from SUBJECT EMAIL
ACCOUNT 1 to multiple people at JANE DOE’s place of employment, copying SUBJECT
EMAIL ACCOUNT 2, stated in substance and in part:

You used to have sex with me on Skype as well, I

have all your pictures. You have destroyed my life

and with the grace of God I~ will not let you marry

anyone else...l will get you divorced by sending them

your audio, video... You are making a mockery of me

and you have made me crazy. . .. You have made fun

of me and now I will make a mockery of you and

[JOHN DOE].

13. On September 7, 2018, the defendant KHAWAJA MUHAMMAD
FAROOQ, using the SUBJECT EMAIL ACCOUNT l, sent an email to JANE DOE and her
colleagues, stating in substance, “Please call me, otherwise I will destroy your whole family.”
Also on September 7, FAROOQ, using the SUBJECT EMAIL ACCOUNT l, emailed JANE
DOE’s colleague, stating, in substance, “Sister, tell [JANE DOE] that she has destroyed me
and it’s better for her to talk to me. Otherwise 1 will post her nude pictures and whatever
[JOHN DOE] is saying about her, on all the university websites and social media.”1
14. Multiple colleagues ofJOHN DOE have been contacted by the defendant

KHAWAJA MUHAMMAD FAROOQ and, as a result, JOHN DOE has reached out to the

administrative section of his employer to advise that he is being blackmailed by FAROOQ. In

 

1 JANE DOE works at a university in Pakistan. ln light of the conduct described in this
Complaint, JANE DOE is now escorted by a bodyguard to and from work.

late November 2018, JOHN DOE was transferred to another province in Pakistan which is
further away from his family.

15. Between December 3, 2018 and December 16, 2018, JOHN DOE began
receiving a series of WhatsApp messages on his cellular telephone from the defendant
KHAWAJA MUHAMMAD FAROOQ via the SUBJECT WHA"l`SAPP ACCOUNT that
depicted various applications addressed to the Prime Minister of Pakistan, the Chief Justice of
the Pakistani Supreme Court, the Consul General of Pakistan to the United States in New York,
and the .Chief Minister of Punjab. These applications allege that FAROOQ and JANE DOE
had performed an oral “nikka ” (a marriage contract under Islamic law) while JANE DOE
resided in the United States. JOHN DOE believes these documents may have been Sent to
various entities because someone on January 12, 2019 purporting to be a representative
working on human rights for the United Nations called JOHN DOE and stated that FAROOQ
has approached the caller regarding JOHN DOE.

16. On January 9, 2019, the defendant KHAWAJA MUHAMMAD
FAROOQ communicated with JOHN DOE via the SUBIECT WHATSAPP ACCOUNT. In
that communication, FAROOQ gave JOHN DOE a deadline of January' 30, 2019 to comply
otherwise FAROOQ would reveal photographs and communications and make allegations
against JOHN DOE to the media, take actions that would result in the suspension of .TOI']N
DOE by JOHN DOE’s employer and “destroy” him. FAROOQ further threatened J()HN DOE
that he would send recordings and compromising photographs to JOHN DOE’s friends and
co-workers and post these on social media, which, he claimed, will make JOHN DOE

“famous.” FAROOQ further cursed JOHN DOE and wished that JOHN DOE would die in a

terrorist attack as one of his friends had. FAROOQ told JOHN DOE that he would teach
JOHN DOE a lesson and make an example of JOHN DOE’s “destruction.”

17. On or about January 12, 2019, the defendant KHAWAJA
MUHAMMAD FAROOQ sent JOHN DOE another message, stating, in substance, that he
will not rest until JOHN DOE gets fired from his job.

18. As1 of January 28, 2019, JOHN DOE continues to receive multiple
threatening communications from the defendant KHAWAJA MUHAMJ\/IAD FAROOQ on a
daily basis.

WHEREFORE, your deponent respectfully requests that the defendant
KHAWAJA MUHAMMAD FAROOQ be dealt with according to law.

I further request that the Court issue an order sealing, until further order of the
Court, all papers submitted in support of this application, including the affidavit and arrest
warrant. Based upon my training and experience, I have learned that criminals actively search
for criminal affidavits and arrest warrants via the internet. Therefore, premature disclosure of`
the contents of this affidavit and related documents will seriously jeopardize the investigation,

including by giving the defendant an opportunity to flee or continue flight from prosecution,

10

destroy or tamper with evidence and change patterns of behavior. In addition, should the
defendant learn of the investigation, there is a significant risk to the safety of JANE DOE and
her family if the defendant publicly discloses the compromising material in his possession or

publicly makes the allegations against JANE DOE and JOHN DOE that he has previously

tow
ELISABETH WHEELER
Special Agent, Federal Bureau of lnvestigation

threatened to disclose.

Swo o before me this
2 §§ of.lzn:iuary, 2019
/!

THE H(i)N/f)RABLE VERA M. SCANLON
UNITED STATES MAGISTRATE IUDGE
EASTERN DISTRICT OF NEW YORK

 

